KRUEGER, Judge.
The conviction is for theft of property ■over the value of fifty dollars. The punishment assessed is confinement in the state penitentiary for a term of seven years.
The indictment and all proceedings appear regular. The record is before us without a statement of facts or bills of ■exception, in the absence of which nothing is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.